Citation Nr: 1027453	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
changes at L5-S1 with spondylolishtesis.

2.  Entitlement to service connection for degenerative changes at 
L5-S1 with spondylolishtesis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from November 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In June 2009, the Board denied the Veteran's attempt to reopen 
his claim for service connection for degenerative changes at L5-
S1 with spondylolishtesis.  The Veteran appealed the denial of 
his attempt to reopen to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2010, pursuant to a Joint 
Motion for Remand, the Court vacated the Board's denial of 
service connection for degenerative changes at L5-S1 with 
spondylolishtesis and remanded the matter for action in 
compliance with the joint motion.

The issue of entitlement to service connection for degenerative 
changes at L5-S1 with spondylolishtesis is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 2002 rating decision, which denied service 
connection for degenerative changes at L5-S1 with 
spondylolishtesis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The evidence received since February 2002 is new and 
material, and therefore the Veteran's claim of entitlement to 
service connection for degenerative changes at L5-S1 with 
spondylolishtesis is reopened.



CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen 
the claim of entitlement to service connection for degenerative 
changes at L5-S1 with spondylolishtesis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2002 rating decision, the Veteran was denied 
service connection for degenerative changes at L5-S1 with 
spondylolishtesis because the condition became manifest and 
initially confirmed on dates too remote from the period of active 
duty to warrant direct service connection and was not shown to be 
associated with the Veteran's active service.  At the time of the 
February 2002 decision, the pertinent evidence of record included 
the Veteran's service treatment records, a letter from Dr. D.L. 
dated in December 1999, and a February 2001 Social Security 
benefits decision and related treatment records dated from August 
1999 to December 2000.

The February 2002 decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

In February 2002, and in a previous February 2000 decision, the 
RO denied the claim in part because the Veteran received no 
treatment for a back problem in service, there was no adequate 
nexus between service and the Veteran's back disability, and no 
evidence of a continuity of treatment for a back injury from 
service until the present time. 

The Veteran filed his application to reopen a claim of 
entitlement to service connection for degenerative changes at L5-
S1 with spondylolishtesis in October 2006.  The pertinent 
evidence received subsequent to the February 2002 rating decision 
includes VA treatment records dated from October 2006 to October 
2007 and a letter from a fellow Veteran and friend dated in 
January 2007.  

The Board finds that new and material evidence has been received 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for degenerative changes at L5-S1 with 
spondylolishtesis.  The letter from the Veteran's friend 
indicates that he remembers visiting the Veteran in sick bay when 
the Veteran was being treated for a back injury.  The friend also 
states that the Veteran has complained of back pain and related 
problems since service.  This statement provides information 
which may demonstrate a continuity of symptomotology since active 
service.  As noted above, the Veteran's claim was denied 
previously because the preponderance of the medical evidence of 
record was against connecting the Veteran's back pain to an 
injury or disease diagnosed during active service.  The newly 
received evidence demonstrates there may be a connection between 
the Veteran's current back disability and an injury or disease 
incurred during his active service.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for degenerative changes at L5-
S1 with spondylolishtesis is reopened.


REMAND

The Veteran seeks entitlement to service connection for 
degenerative changes at L5-S1 with spondylolishtesis.  He 
contends that his back disorder was caused by active service.

The Veteran's service treatment records do not reveal any 
treatment for or complaint of back problems in active service.  
However, the Veteran states that his back was, in fact, injured 
during active service.  He submitted a statement from a friend 
who reports visiting the Veteran in sick bay.  The friend states 
that the Veteran was lying under a heat lamp.  The friend also 
indicated that he has maintained his friendship with the Veteran 
since active service and that the Veteran has had back problems 
since that time.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the friend's statement indicates that the 
Veteran's back disorder may date back to active service.  An 
examination is necessary to determine the nature, onset, and 
extent of any disability found to be present.




Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset, and etiology of his 
back disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as likely 
as not that the Veteran's low back disability 
is related to or had its onset in service.  
The rationale for all opinions should be 
provided in a legible report. 
 
2.  Thereafter, the AMC should readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case and an appropriate period of time 
to respond.

The disability has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


